DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 60-76) in the reply filed on August 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 77-79 are withdrawn from consideration. 

Claim Objections
37 C.F.R. 1.75 (e) states: 
 (e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.

Claims 60 and 65 are objected to under 37 CFR 1.75(e)(2) as containing more than one transitional phrase.  Each of claims 60 and 65 recites a composition or compositions having two different transitional phrases “comprising” and “consisting in”.  

Claim Rejections - 35 USC § 112
1.	§  112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 68 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention.  Factors to be considered in determining whether any necessary experimentation is “undue” include, but are not limited to: a) the breath of the claims; b) the nature of the invention; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).  

The breath of the claims:  Claim 68 depends on claim 60 and recites: 
[w]herein the pigment is a mixture of TiO2 and ZnO, each with smaller and larger particle sizes, wherein weight 2 to 5 parts of TiO2 and 1 to 2 parts of ZnO are present, each with particle sizes from 100 to 500 µm, and 12 to 24 parts of TiO2 and 8-10 parts of ZnO are present, each with particle sizes from 10 to 60 nm.  (emphasis inserted)

The nature of the invention: The invention is a topical composition comprising a combination of chemical UV filters, inorganic metal oxides, antioxidants and a cooling agent; claim 68 requires that the metal oxides is a combination of TiO2 and ZnO having particle sizes of 100-500 micron and 10-60 nm range in different proportions.
The state of the prior art:  It is well known that TiO2 having particle size of 100 nm-3 microns and less than 10 microns can be used for human. See Warheit et al. (Toxicology Letters 302 2019, 44). The reference further teaches that TiO2 particles of sizes less than 100 nm do not scatter visible light efficiently but useful as UV protection agents in sunscreens.  See p. 44, first column, 2. An overview of TiO2 particles in commerce distribution.  The reference further teaches that pigmentary TiO2 is used to scatter visible light to appear white and the desirable particle size distribution is between 200 – 400 nm or roughly half of the wavelength of visible light:  “It is noteworthy that greater than 98% of titanium dioxide (TiO2) particles on the commercial market by production volume is of this pigmentary size.”  See also Opinion on Titanium dioxide (Scientific Committee on Consumer Safety, October 2020), p. 13, 3.1.8. Additional physical and chemical specifications. Mitchelle et al. (US 5587148 A, 1996) also teaches a sunscreen comprising zinc oxide having a diameter of less than about 0.2 microns and a larger crystals of zinc oxide having a diameter of no more than 100 microns.  Examiner was unable to find evidence that TiO2 or ZnO having particle sizes of 100-500 microns are used for cosmetic application for human skin.   
The level of one of ordinary skill:  The one of ordinary skill in the art to make and use this invention would be in the expertise in cosmetic science formulation. 
The level of predictability in the art: Based on the lack of evidence and the 2019 teaching that sunscreen grade and pigmentary grade titanium dioxide for human use have particles sizes no more than 10 microns, it is highly unpredictable that particles having 100-500 microns are available or suitable for topical formulation as presently claimed. 

The amount of direction provided by the inventor:   Inventors provide no disclosure on where/how to obtain titanium oxide or zinc oxide having particle sizes of 100-500 nm. 
The existence of working examples: Examples in the present specification disclose TiO2 of 200-300 microns or 200-250 microns and ZnO 100-150 microns, but no source of obtaining these particles are disclosed.   There is no indication that the metal oxides having particle size of the full scope of 100-500 microns are used.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
There is no adequate guidance and disclosure by applicant to obtain titanium dioxide or zinc oxide of the claimed 100-500 microns suitable for cosmetic formulation; there is no evidence shows that titanium dioxide or zinc oxide of such large particle size was available or suitable for topical application as of 2019, well after the time of filing of the present application.  Thus a large quantity of experimentations would be necessary to make and use the invention as presently claimed. 

In conclusion, there is no evidence that titanium oxide or zinc oxide of the claimed range of 100-500 microns can be safely used, suitable or available to make topical formulations, and it is highly unpredictable to particles of such large particles can be used for the claimed purposes without suitable guidance as to where and how to obtain such pigments. Undue experimentations would be necessary for ordinary skill in the art to provide the metal oxides of unusual particle sizes and make and use the invention as claimed.

2.	§ 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 60 and 65 recite “consisting in” which renders the scope of the claims vague and indefinite.  What is included or excluded in the scope of the claims are unclear.  See MPEP 2111.03 for proper transitional phrases. See also Claim Objection above.  For the sake of compact prosecution, it is assumed that applicant meant “consisting of” for the purpose of examination of the claims under 35 U.S.C. 112. 
Also note that component e) in claims 60 and 65 is directed to “carriers, excipients, active substances and mixtures thereof” which can be any known cosmetic materials not specified in the claims or specification without any limitations.  Thus, if the intended effect of the phrase “consisting in” were to restrict the scope of the claim, such effect would not have been realized as the scope of part (e) is open to include any elements not recited in the claims. 

Claim 60 b) recites “one or more pigments . . . having different particle sizes in the micro and nano ranges”.  Claim 69 also recites the terms “nanometer-sized particles” and “micrometer-size particles”. Units such as nanometers or micrometers may be used to measure the size of a given particle, but units alone do not define sizes as different units can be used to refer to a same size.  For example, 1000 nanometer-sized particles also can be 1 micrometer-sized particles.  Without applicant’s explanation in the specification how nanometer-sized particles and micrometer-sized particles are defined in the claims, the claims are rendered vague and indefinite.  
Remaining claims are rejected to depending on the indefinite base claim, claim 60.
Claim 64 and 66 recite “a whitening agent”.  Applicant does not explain or define what applicant means by “a whitening agent”.  While conventional skin whitening agents such as kojic acid, vitamin D3, etc. are known in the art, it is not clear whether the “whitening agent” refers to such skin lightening agents (e.g., tyrosine inhibitors) or an physical whitening agent such as titanium dioxide which imparts opacity or whiteness to the composition and the surface to which the composition applied.  For the sake of compact prosecution, and for prior art consideration only, it is assumed that the term refers to a skin whitening agent. 

Claim 66 recites “in association with another anti-aging agent, or with a whitening agent, or with another anti-aging agent and a whitening agent.”  The phrase “in association” is vague and indefinite as it is not clear whether the composition in claim 60 is to further contain additional anti-aging agent or a whitening agent.  For the sake of compact prosecution, the phrase is treated to mean that the composition further contains additional anti-aging agent or a whitening agent for the purpose of prior art consideration.  
Claim 66 depends on claim 60 and recites the limitation "another anti-aging agent".  There is insufficient antecedent basis for this limitation in the claim, as the base claim does not specifically define an anti-aging agent. 
Claim 74 recites a sun protection factor “of 40 to 50+”.  Such expression is in a form of numerical range, but the term “50+” itself is a range of greater than 50. It is not clear whether applicant meant the range of 40-50 or simply greater than equal to 40.  

Regarding claim 75, the use of parentheses renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: whitening agents in claim 64 which would enable the composition to be useful as a whitening composition.   

3.	§ 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 65, 66, and 70 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 65 depends on claim 60 and is directed to two alternative embodiments of composition having different scopes (i.e., “comprising” and “consisting in),  If applicant used “consisting in” to exclude any elements not specified in the claim, a dependent claim having an open scope (‘comprising”) would be improper, as such dependent claim would fail to further limit the base claim.  
Claim 66 depends on claim 60 and recites “in association with another anti-aging agent, or with a whitening agent, or with another anti-aging agent and a whitening agent.”  While the term “in association” is vague, it appears that the composition of claim 60 is to further include additional components listed in claim 66.  Claim 60 is directed to two alternative embodiments of composition of an open scope (“comprising”) and a closed scope (“consisting in”) of the components a) to e). Since the base claim includes an embodiment with a closed scope, it is improper to further include the additional components of claim 66.  
Claim 70 depends on claim 60 and recites “wherein the pigment is a mixture containing at least nanoparticles”.  Since the base claim requires one or more pigments having particle sizes in nano ranges, it is viewed that claim 70 fails to further limit claim 60.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 60-63, 65-67, 69-71, 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over  Kulke et al. (US 20150313820 A1, published November 5, 2015) (“Kulke” hereunder) in view of Li et al. (US 20180036213 A1, priority to March 10, 2015) (“Li” hereunder). 
	 Kulke teaches sunscreen emulsion cream or lotions comprising a) one or more UV filters (Octocrylene, Benzophenone-3, Octyl methoxycinnamate, Isoamyl-p-methoxycinnamate, Octyl triazone, etc); b) one or more pigments (zinc oxide or titanium zinc oxide), c) a cooling agent Frescolat MGA/Structure A88 (menthol/amide) and d) one or more radical scavengers (tocopherol/tocopheryl acetate).  See pages 35-36, Table 4, Examples 31-40.  Example 38 contains a) UV filters (benzophenone-3, isoamyl p-methoxycinnamate and octyl methoxycinnamate) 17 wt %; b) zinc oxide 5 wt %; c) a cooling agent 0.3 wt %; d) tocopherol/tocopheryl acetate 2 wt%. and e) a carrier and excipients that make up 100 wt%.  
Regarding the particle size of zinc oxide, Kulke teaches using “micronized zinc oxide such as e.g., Z-Cote or Z-Cote HP1 are most preferably used”.  See [0190].Z-Cote zinc oxide have particles size of less than 0.2 microns and known to decrease scattering of visible light.   See Z-Cote.  Kulke further teaches and suggests using light protection metal oxides such as zinc oxide, titanium dioxide, oxides of zirconium, silicon, aluminum, etc.  The reference teaches that these oxides are suitable in skin protective emulsions, and suggests using particles having an average diameter of less than 100 nm, preferably between 5-50 nm, and particularly preferably between 15-30 nm.  
Kulke fails to specifically teach using pigments having different particles sizes in nano- and micro-ranges. 
Li teaches a vanishing cream comprising 2-8 wt % of a white pigment.  The reference teaches that such particles may be titanium dioxide and zinc oxide having an average particle size in the range of 100 nm to 1 micrometer, more preferably from 300 nm to 1 micrometer.  The amount of white pigment can be preferably 3-6 wt % more preferably 4-6 %.  See [0025].  The reference further teaches that titanium dioxide and zinc oxide having the particle size of below 100 nm in primary particle size are used as inorganic sunblocks in the amount of less than 10 wt % and preferably less than 8 wt %.  See [0027].  The reference further teaches that UVA and UVB filters in the form of organic sunscreens such as benzophenones, cinnamates, p-aminmo benzoic acid, etc. can be also used.  See [0027-0029].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Kulke and add to the disclosed sunscreen formulations white pigments such as titanium dioxide and/or zinc oxide having a larger particle size ranging up to 1 micrometer.  The skilled artisan would have been motivated to do so, as both references are directed to topical light protection compositions comprising organic and inorganic sunscreens, and Li teaches and suggests that titanium dioxide and zinc oxide having larger particles sizes are used to add white color to such compositions.  Since both Kulke and Li teach emulsion creams, and Kulke suggests that colorants can be used in the formulation, the skilled artisan would have had a reasonable expectation of successfully producing stable light protecting compositions having white color. See instant claim 60; Kulke, [0223, 0224]. 
Regarding claims 61-63, Li teaches that exposure of skin to UVA and UVB causes various skin damages including formation of melanoma and formation of wrinkles, and protection of the skin from such harmful effects is desirable.  See [0004].  Thus the composition of Kulke and Li comprising the UV filtering and skin protection agents would obviously function as a light protection, sunscreen, anti-aging and anti-dark spot composition.  
Regarding claim 65, the second composition requires one or more pigments at the concentration of 10. 5 wt %.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Kulke Example 38 teaches using 5.0 wt % of zinc oxide.  Li teaches using 2-8 wt %, preferably 3-6 wt% and more preferably 4-6 wt % of white pigments (titanium dioxide and zinc oxide). In this case, Kulke teaches and suggests the use of zinc oxide or other metal oxides having particle size of <100 nm in 5 wt % in the light protection composition, and Li teaches that 4-6 wt % of white pigments are used to impart opaque, white color to topical compositions; manipulation of the amount of either type of the pigments to optimize light protection effects or targeted opacity/white color would have been obvious and doing so with routine experimentations would have taken no more than ordinary skill in the art.  
Regarding claim 66, Li teaches and suggests using skin lightening agents such as vitamin B3 as an additional skin benefit agents.  See Li, [0030]. 
Regarding claim 67, the UV filters of the claims are disclosed in Kulke and Li. 
Regarding claim 69, as discussed above, optimization of concentration or weight ratio of active ingredients according to targeted results would have been obvious.  In this case, manipulation of the pigments of smaller sized light protecting properties and larger sized white pigments to make a composition having a targeted UV protection effects and opacity by routine experimentations would have only taken ordinary skill in the art.  
Regarding claim 71, Menthone glyceryl acetal or menthone glyceryl ketal are disclosed in [0117].  
Regarding claim 75, Kulke examples contain tocopherol.  The reference further discloses tocopherol esters, ascorbic acid, retinol, and AHA acids, amino acids, ceramides, essential oils, plant extracts such as prunus extract mambara nut extract, etc in paragraphs [0193-0194].  
Regarding claim 76, Kulke teaches topical compositions in the form of lotion,  emulsion cream, etc. 
 
2.	Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over  Kulke and Li as applied to claims 60-63, 65-67, 69-71, 75 and 76 as above, and further in view of Golz-Berner et al. (US 7892523 B2, published on February 22, 2011) (“Golz-Berner” hereunder). 
Kulke fails to disclose the radical protection factor (RPF) of the antioxidants in the reference. 
Golz-Berner disclose RPF of standard antioxidants: RPF of alpha-tocopherol acetate and DL-alpha-tocopherol is 48 and 41,200, respectively. See col. 3, line 36 – col. 4, line 36. The reference teaches that the measuring and calculation of RPF method is well known in the art.  Kulke also teaches that tocopherols as antioxidants are effective for healing dry skin or various skin disorders.  See [0006].  The reference teaches that highly actively antioxidants effectively eliminate free radicals in the skin which cause damages. 
Since effectiveness of antioxidants can be measured and calculated as RPF, using such measurement to use antioxidants and make effective antioxidant compositions which protect the skin from damages would have been obvious to one of ordinary skill in the art before the time of filing of the present application. 
3.	Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over  Kulke and Li as applied to claims 60-63, 65-67, 69-71, 75 and 76 as above, and further in view of Doucet et al. (US 20140154191 A1, published on June 5, 2014) (“Doucet” hereunder). 
Kulke fails to specifically disclose sunscreen products having SPF higher than or equal to 40.  
Doucet teaches a skin protection composition comprising plant extracts (Camellia sinesis leaf extract, etc), vitamin E and C and inorganic UV filters such as titanium dioxide.  The reference teaches that sun protection factors of 50 and 50+ can be made and that the different SPFs are dependent on the kind and amount of UV filter substances.  See [0042].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Kulke and make a sunscreen composition with a high SPF as motivated by Doucet.  The skilled artisan would have been motivated to do so, as 1) both references are directed to sunscreen products comprising organic and inorganic filters; 2) Doucet teaches that formulations with different SPF can be made by manipulating the kind and amount of UV filters.  By combining the teachings of the references, the skilled artisan would have had a reasonable expectation of successfully producing a highly effective sunscreen formulation to protect the skin from UV damages. 


Conclusion

	
           No claims are allowed.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617